DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to Pre-Amendment filed 02/18/2020.
Claims 21-40 are pending in this application. In the Amendment, claims 1-20 are cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding independent claims 21, 31, and 37 of the present application. The limitations “end of the content document” and “end of the viewport” are recited. However, the phrases are ambiguous phrases, simply indicating an “end”. Therefore, it cannot be clearly understood specifically which end of a document or viewport is indicated by each of these phrases i.e. whether they indicate the upper end or indicate the lower end. As a result, it is impossible to understand specifically what kind of action regarding scrolling is taken in the invention recited in independent claims 21, 31 and 37. Appropriate corrections are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 23, 25-26, 28-31, 34-35 and 37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Uchida et al. (“Uchida”, US 2016/0328755).
As per claim 21, Uchida teaches a method of attributing scroll events in applications, comprising: 
providing, by a data processing system to a client device, a script to execute on the client device (Uchida, para.59, CPU 101; para.136, JavaScript), the script configured to cause the client device to: 
monitor for a scroll event on an information resource presented via a viewport of an application executing on the client device (Uchida, para.73-74, 132, scroll operation), the information resource identifying a first inline frame and a second inline frame (Uchida, para.40, 64, ad frames Fa1, Fa2), the first inline frame embeddable with a content document having an end adjacent to the second inline frame (Uchida, para.65, frames places in same horizontal position), the viewport of the application having an end traversable via scrolling by the end of the first inline frame (Uchida, Fig.5B, para.82, web page scrolled with Fa1 until end of frame); 
determine, responsive to detecting the scroll event affecting the presentation of the information resource via the viewport, that an offset between the end of the content document of lower edge of Fa1 reaches upper edge of Fa2); and 
assign, responsive to the determination that the offset is within the threshold value, the scroll event to the information resource to scroll from the first inline frame to the second inline frame (Uchida, Fig.5B, para.82-83, lower edge of Fa1 reaches upper edge of Fa2 starts scrolling of second frame Fa2).
As per claim 23, Uchida teaches the method of claim 21, wherein the script is further configured to cause the client device to: identify, responsive to receipt of a second content document to embed into the second inline frame, a dimension of the content document (Uchida, para.127, height of ad frames Fa determines position setting); and set a dimension of the second inline frame to correspond to the dimension of the second content document to embed into the second inline frame (Uchida, para.123, 127, ad assigned to frame having an associated height that determines position setting).  
As per claim 25, Uchida teaches the method of claim 21, wherein the script is further configured to cause the client device to: identify, responsive to the detection of the scroll event, an axis along which a scroll position of the application is affected based on the scroll event, the axis defining a direction along which the end of the viewport is traversable via scrolling by the end of the first inline frame (Uchida, Fig.5B, para.65, vertical scrolling); and determine the offset between the end of the first inline frame and the end of the viewport about the axis along which the scroll position affected based on the scroll event is within the threshold value (Uchida, Fig.5B, para.82-83, lower edge of Fa1 reaches upper edge of Fa2 starts scrolling of second frame Fa2).  
lower edge of Fa1 has not reached upper edge of Fa2); and assign, responsive to the determination that the offset is not within the threshold value, the scroll event to the first inline frame to scroll the content document embedded within the first inline frame of the information resource (Uchida, Fig.5B, para.81, lower edge of Fa1 has not reached upper edge of Fa2 therefore continue scrolling with Fa1).  
As per claim 28, Uchida teaches the method of claim 21, wherein the script is further configured to cause the client device to transfer at least a portion of primary content of the information resource to the content document to embed into the first inline frame (Uchida, para.41, 45, ads are primary content embedded into frames).  
As per claim 29, Uchida teaches the method of claim 21, wherein the script is further configured to cause the client device to determine the threshold value based on at least one of a dimension of the viewport and a dimension of the information resource along an axis along which a scroll position of the application is affected based on the scroll event (Uchida, 86, 103-114, scrolling based on height of resource and frames).  	
As per claim 30, Uchida teaches the method of claim 21, wherein providing the script further comprises providing, to the client device, responsive to receiving a request for content identifying the information resource, the information resource including the script to execute on the client device (Uchida, para.136, JavaScript included in page data).  
Claim 31 is similar in scope to claim 21, and is therefore rejected under similar rationale.

As per claim 37, Uchida teaches a method of attributing scroll events in applications, comprising: 
monitoring, by a client device having one or more processors, for a scroll event on an information resource presented via a viewport of an application executing on the client device (Uchida, para.73-74, 132, scroll operation), the information resource identifying a first inline frame and a second inline frame (Uchida, para.40, 64, ad frames Fa1, Fa2), the first inline frame embeddable with a content document having an end adjacent to the second inline frame (Uchida, para.65, frames places in same horizontal position), the viewport of the application having an end along an axis of scrolling as the end of the first inline frame (Uchida, Fig.5B, para.82, web page scrolled with Fa1 until end of frame, para.65, vertical scrolling); 
determining, by the client device, responsive to detecting the scroll event affecting presentation of the information resource via the viewport, that an offset between the end of the content document of the first inline frame and the end of the viewport is within a threshold value (Uchida, Fig.5B, para.82-83, lower edge of Fa1 reaches upper edge of Fa2); and 
assigning, by the client device, responsive to determining that the offset is within the threshold value, the scroll event to the information resource to scroll from the first inline frame to the second inline frame (Uchida, Fig.5B, para.82-83, lower edge of Fa1 reaches upper edge of Fa2 starts scrolling of second frame Fa2).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 24, 32-33 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al. (“Uchida”, US 2016/0328755) in view of Mason et al. (“Mason”, US 2013/0054371).
 As per claim 22, Uchida teaches the method of claim 21, wherein the script is further configured to cause the client device to: transmit a request for content to insert into the second inline frame, the request including a location identifier referencing a second content document (Uchida, para.120-126, request for frame content sent from content server to ad server); and receive, subsequent to the transmission of the request, the second content document corresponding to the location identifier of the request to insert into the second inline frame of the-3- 4820-8518-1107.1Atty. Dkt. No. 098981-2462information resource (Uchida, para.120-126, request received from ad server for matching frame content).  However, Uchida does not teach the transmission responsive to the determination that the offset is within the threshold. Mason teaches a method of dynamically receiving inline ads as the page is loading wherein responsive to determining that an offset is within a threshold transmitting content (Mason, para.261, 287-290, agent may create break for ad after predetermined distance; para.279, agent identifies location of content and distance between elements and end/beginning of page). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include Mason’s teaching with Uchida’s method in order to dynamically receive content as the page loads.
frames places in same horizontal position), however does not teach wherein the script is further configured to cause the client device to: determine, responsive to the determination that the offset is within the threshold, that the information resource does not have another inline frame besides the first inline frame; and add, responsive to the determination that the information resource does not have the other inline frame, to the information resource.  Mason teaches a method of dynamically receiving inline ads as the page is loading wherein responsive to the determination that an offset is within a threshold, that the page does not have another frame (Mason, para.261, 287-290, agent may create break for ad after predetermined distance; para.279, agent identifies location of content and distance between elements and end/beginning of page); and add, responsive to the determination that the page does not have the other frame, to the page (Mason, para.261, 287-290, insert ad in between breaks). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include Mason’s teaching with Uchida’s method in order to dynamically receive content as the page loads.
Claims 32 and 38 are similar in scope to claim 22, and are therefore rejected under similar rationale.
Claims 33 and 39 are similar in scope to claim 24, and are therefore rejected under similar rationale.

Claims 27, 36 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al. (“Uchida”, US 2016/0328755) in view of Arokiaswamy (US 2006/0212803).

ads are primary content), the content document including one or more content items (Uchida, para.62, text, images, etc).  However Uchida does not teach to set a dimension of the first inline frame to be greater than a corresponding dimension of at least one of the information resource, the dimension of the first inline frame corresponding to at least one of a height or width.  Arokiaswamy teaches a method of scrolling to set a dimension of a frame to be greater than a dimension of a page, the dimension corresponding to at least one of a height or width (Arokiaswamy, Fig.4, para.14, 24, 26, resizing to dimensions of content).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include Arokiaswamy’s teaching with Uchida’s method in order to efficiently view content according to display size.
Claims 36 and 40 are similar in scope to claim 27, and are therefore rejected under similar rationale.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAJEDA MUHEBBULLAH whose telephone number is (571)272-4065.  The examiner can normally be reached on Mon-Thur 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B. Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.M./
Sajeda Muhebbullah            Examiner, Art Unit 2177

/CESAR B PAULA/            Supervisory Patent Examiner, Art Unit 2177